DETAILED ACTION
Election/Restrictions
Claims 1, 2 and 4-10 are allowable. Claims 11-18 and 20-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Groups I-III, as set forth in the Office action mailed on 09 March 2022, is hereby withdrawn and claims 11-18 and 20-27 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2014/0217728 A1 to Ghiradi et al. is the most similar prior art and discloses an assembly including a band clamp comprising an inner surface including a pair of curved surface sections joined to a substantially flat surface section (see Fig. 2) and an attachment flange (at element 22; Figs. 1-6); and a conduit comprising a substantially cylindrical body, a flared flange (4, 5), and a retaining clip (20, 21, 22), wherein the band clamp is secured to the conduit such that the flared flange of the conduit is positioned within the band and the retaining clip of the conduit is secured to the outer wall of the attachment flange, but fails to disclose an attachment flange with an outer wall that includes a substantially flat surface positioned at a base of a channel defined in the band.
US 2007/0176425 A1 to Ma et al. discloses a band clamp including an attachment flange with an outer wall that includes a substantially flat surface (at 64; Fig. 2) positioned at a base of a channel that is defined in the band and extends parallel to the central axis, but fails to disclose a retaining clip secured to the attachment flange.
In reference to claims 1, 11 and 22, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, an attachment flange with an outer wall that includes a substantially flat surface positioned at a base of a channel defined in the band in combination with a retaining clip secured to the outer wall of the attachment flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
19 May 2022